11-2615-ag
    Chen v. Holder
                                                                                    BIA
                                                                            A095 864 746
                      UNITED STATES COURT OF APPEALS
                          FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR
AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Daniel Patrick Moynihan
    United States Courthouse, 500 Pearl Street, in the City of
    New York, on the 27th day of April, two thousand twelve.

    PRESENT:
             BARRINGTON D. PARKER,
             PETER W. HALL,
             DENNY CHIN,
                  Circuit Judges.
    _____________________________________

    ZHU QING CHEN,
             Petitioner,

                     v.                                       11-2615-ag
                                                              NAC
    ERIC H. HOLDER, JR., UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    _____________________________________

    FOR PETITIONER:                Eric Y. Zheng, New York, New York.

    FOR RESPONDENT:                Tony West, Assistant Attorney
                                   General; Melissa Neiman-Kelting,
                                   Senior Litigation Counsel;
                                   Christopher Buchanan, Trial
                                   Attorney, Office of Immigration
                                   Litigation, United States Department
                                   of Justice, Washington, D.C.
     UPON DUE CONSIDERATION of this petition for review of a
Board of Immigration Appeals (“BIA”) decision, it is hereby
ORDERED, ADJUDGED, AND DECREED, that the petition for review
is DENIED.

     Petitioner Zhu Qing Chen, a native and citizen of the
People’s Republic of China, seeks review of the June 9,
2011, order of the BIA denying her motion to reopen. In re
Zhu Qing Chen, No. A095 864 746 (B.I.A. June 9, 2011). We
assume the parties’ familiarity with the underlying facts
and procedural history of the case.

     We review for abuse of discretion the BIA’s denial of
Chen’s motion to reopen as untimely and number-barred. See
Kaur v. BIA, 413 F.3d 232, 233 (2d Cir. 2005) (per curiam).
An alien may file one motion to reopen, generally no later
than 90 days after the date on which the final
administrative decision was rendered in the proceedings
sought to be reopened. 8 U.S.C. § 1229a(c)(7)(A), (C)(I); 8
C.F.R. § 1003.2(c)(2). The time limitation does not apply
to a motion to reopen if it is “based on changed
circumstances arising in the country of nationality or in
the country to which deportation has been ordered, if such
evidence is material and was not available and could not
have been discovered or presented at the previous hearing.”
8 C.F.R. § 1003.2(c)(3)(ii); see also 8 U.S.C.
§ 1229a(c)(7)(C)(ii). There is no dispute that Chen’s 2011
motion was untimely and number-barred; she had previously
filed one motion to reopen, and the final administrative
order was issued in 2007. See 8 U.S.C. § 1229a(c)(7)(A),
(C)(I); 8 C.F.R. § 1003.2(c)(2). The BIA did not abuse its
discretion when it held Chen failed to establish changed
circumstances in China that would render inapplicable the
time limitation for filing a motion to re-open.

     First, the BIA reasonably found, based on Chen’s own
submissions, that conditions in China insofar as persecution
of unregistered religious groups is concerned had not
changed to any significant degree since well before Chen
left the country in 2001. Substantial evidence supports,
and the BIA did not abuse its discretion in determining,
that Chen’s evidence failed to show that China consistently
and more harshly implemented a policy of religious
repression in all its provinces or that its suppression of

                             2
underground churches in her native Fujian province has
increased since 2005. See Jian Hui Shao v. Mukasey, 546
F.3d 138, 169, 174 (2d Cir. 2008) (when the BIA considers
relevant evidence of country conditions in evaluating a
motion to reopen, this Court reviews the BIA’s factual
findings under the substantial evidence standard); see also
id. at 174 (affirming the BIA’s case-by-case analysis in
determining a well-founded fear of persecution when it finds
wide variances in how policies are enforced).   Nor did the
BIA abuse its discretion by summarizing the evidence it
considered in this regard; the BIA was not required to parse
it point by point. See Wei Guang Wang v. BIA, 437 F.3d 270,
273-75 (2d Cir. 2006); Xiao Ji Chen v. U.S. Dep’t of
Justice, 471 F.3d 315, 338 n.17 (2d Cir. 2006).

     Second, yet somewhat in the same vein, Chen argues that
based on her own 2010 conversion to Christianity she will be
subject to the Chinese government’s human rights abuses in
the form of religious persecution. The BIA’s determination
that this evidence of Chen’s religious conversion does not
demonstrate a material change in country conditions is also
not an abuse of discretion. See Luna v. Holder, 637 F.3d
85, 102-3 (2d Cir. 2011). As we have previously held, “The
law is clear that a petitioner must show changed country
conditions in order to exceed the 90-day filing requirement
for seeking to reopen removal proceedings. See 8 C.F.R. §
1003.2(c)(3)(ii). A self-induced change in personal
circumstances cannot suffice.” Wei Guang Wang, 437 F.3d
274.

     In sum, the BIA did not abuse its discretion in denying
Chen’s untimely and number-barred motion to reopen. See 8
U.S.C. § 1229a(c)(7)(A), (C)(I), (ii); 8 C.F.R.
§ 1003.2(c)(2), (3).

     For the foregoing reasons, the petition for review is
DENIED. As we have completed our review, any stay of
removal that the Court previously granted in this petition
is VACATED, and any pending motion for a stay of removal in
this petition is DENIED as moot. Any pending request for




                             3
oral argument in this petition is DENIED in accordance with
Federal Rule of Appellate Procedure 34(a)(2), and Second
Circuit Local Rule 34.1(b).

                           FOR THE COURT:
                           Catherine O’Hagan Wolfe, Clerk




                             4